UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 000-25663 Ecosphere Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3502861 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 3515 S.E. Lionel Terrace, Stuart, Florida (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (772) 287-4846 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the closing price as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2011, was approximately $65,000,000 The number of shares outstanding of the registrant’s common stock, as of March 12, 2012,was 148,011,792. INDEX Page Part I. Item 1. Business. 3 Item 1A. Risk Factors. 12 Item 1B. Unresolved Staff Comments. 19 Item 2. Properties. 19 Item 3. Legal Proceedings. 19 Item 4. Mine Safety Disclosures. 19 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 20 Item 6. Selected Financial Data. 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 37 Item 8. Financial Statements and Supplementary Data. 37 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 37 Item 9A. Controls and Procedures. 37 Item 9B. Other Information. 38 Part III. Item 10. Directors, Executive Officers and Corporate Governance. 39 Item 11. Executive Compensation. 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 59 Item 13. Certain Relationships and Related Transactions, and Director Independence. 60 Item 14. Principal Accounting Fees and Services. 60 Part IV. Item 15. Exhibits, Financial Statement Schedules. 61 SIGNATURES 64 2 PART I ITEM 1.BUSINESS. Ecosphere Technologies, Inc. (“Ecosphere”, "we", "us", "our", or the “Company”) is a diversified water engineering, technology licensing and environmental services company that designs, develops and manufactures wastewater treatment solutions for industrial markets.The Company provides environmental services and technologies for use in large-scale and sustainable applications across industries, nations and ecosystems.Ecosphere is driving clean water innovation with its patented Ozonix® advanced oxidation technologies and its mobile, low maintenance water treatment systems. Our Business Strategy Since 2007, our management team has been executing on a business strategy that is driven by “Open Innovation” and product development. “Open Innovation” is a concept that was developed by Dr. Henry Chesbrough, the executive Director of the Center for Open Innovation at the Haas School of Business at the University of California, Berkeley.The Open Innovation concept provides a formula whereby small companies can rapidly develop and deploy new technologies and then license those technologies to larger organizations for rapid market penetration. In response to this concept, we developed the “Open Innovation Network”, our product development lifecycle that can be characterized by the following 6 stages: 1. Identify a major environmental water challenge 2. Invent new technologies and file patents 3. Partner with industry leaders 4. Commercialize and prove the technology with ongoing services paid for by customers & industry leaders 5. License the patented, commercialized technologies to well capitalized partners 6. Create recurring revenues and increase shareholder value From inception in 1998, we have designed, developed, manufactured and commercialized technologies that are currently solving some of the world’s most critical water challenges.Our Ozonix® technology is a high volume, advanced oxidation process designed to recycle industrial wastewater without the use of toxic chemicals. In addition to Ozonix®, we have developed an extensive portfolio of intellectual property that includes over 30 patents and trademarks that have beenfiled and approved in various locationsaround the world. These patented technologies can be purchased and licensed for use in large-scale and sustainable applications across industries, nations, and ecosystems. Companies that license our patented technologies are able to improve their financial metrics while also reducing their ecological and environmental footprints.Our current focus is on licensing the Ozonix® technology, although our other technologies and patents remain a viable part of our long-term licensing strategy. Our Ozonix® Technology Our patented Ozonix® technology offers customers a chemical-free alternative to high-volume water recycling for a diverse range of industries including but not limited to oil and gas, metals, mining, power generation, industrial, pulp and paper, food and beverage, agriculture, pharmaceuticals, manufacturing, municipal wastewater treatment and more.Ecosphere's patented Ozonix® water treatment technology is unique because it uses a proprietary combination of advanced oxidation processes rather than chemicals to recycle industrial wastewater. Ozonix® combines various forms of advanced oxidation including ozone, hydrodynamic cavitation, acoustic cavitation, and electro-oxidation into one process to oxidize organic and inorganic materials found in industrial wastewaters for re-use.Ozonix® combines various forms of advanced oxidation including ozone,hydrodynamic cavitation, acoustic cavitation, and electro-oxidation into oneprocess to offer broad-spectrum water treatment capabilities.This includes thedestruction and oxidation of organic matter, bacteria, biofilms, heavy metals, hydrocarbons andsulfides that are typically found in industrial wastewaters. 3 Recent Developments We continued to execute our business strategy in 2011 and have recently completed all of the 6 stages required to prove our business model and “Open Innovation” strategy, with respect to the commercialization and licensing of our patented Ozonix® technology and its ability to reduce and/or eliminate chemicals used during industrial wastewater treatment. Since 2008, Ecosphere Energy Services ("EES") our 52.6% owned subsidiary, has recycled over 1 billion gallons of flowback and produced water for over 475 oil and natural gas wells in the United States. EES is currently providing its services to subsidiaries of Southwestern Energy Company (“Southwestern”)and Newfield Exploration Company (“Newfield”)two major energy companies engaged in natural gas production in the Fayetteville and Woodford shale plays.In March 2011, Ecosphere and EES signed a minimum 2-year, $44 million technology licensing agreement with Hydrozonix, LLC for the domestic onshore oil and gas industry. Ecosphere has manufactured 4 Ozonix® EF80 units for Hydrozonix and is currently producing units 5 and 6 of an initial 16 unit order.1To maintain their exclusivity in the licensed territory, Hydrozonix must maintain an average order of 8 units per year going forward. 1 The words “initial” and “minimum” in this context describe conditions for the licensee to maintain certain exclusive rights which would be lost if they failed to purchase the minimums described here.See “EES Licensing Transaction” at page 8 of this Report. 4 CURRENT BUSINESS Overview At present, Ecosphere is focusing its efforts on EES, its 52.6% majority owned subsidiary. EES is engaged in successfully providing high volume, mobile water recycling services to major energy exploration companies around the United States utilizing Ecosphere’s patented Ozonix® technology.The industry acceptance of this technology is demonstrated by the Company providing water recycling services on over 475 natural gas and oil wells to date, and the Exclusive Sublicense and Manufacturing Agreement signed with Hydrozonix for U.S. onshore oil and gas exploration and production.The revenues over the past two years from servicing the oil and gas industry prove that the Ecosphere Ozonix® technology is now commercially viable and have fueled the continuing development of Ozonix® technologies and the identification of additional applications where our technologies will allow energy companies to optimize revenues and recycle the bulk of their production waters. Ecosphere’s patented Ozonix® technology has the ability to clean and recycle water in a variety of industries without using liquid chemicals.While EES has an exclusive license for global energy applications, Ecosphere owns 100% of all non-energy related Ozonix® applications.These industries include but are not limited to mining and minerals, municipal, bottled beverages, industrial, marine, and agricultural. The Company continues to actively seek customers, financial partners, and licensees to expand its Ozonix® technologies into other industries and markets in the U.S. and globally. Water and Energy The two most important resources for the world are water and energy.Water and energy production are two highly interconnected sectors. Energy is used throughout the water production and distribution system to supply water to its various end users.Water is essential to the production of energy.At present, water cools electric power plants, flows through the turbines at hydroelectric dams, irrigates crops used to produce biofuels, and is pumped underground to crack open rock formations and allow oil and gas to flow to the surface via the wellbore.The role of water in the energy sector is increasingly critical as many future sources of fossil fuels, including oil sands and unconventional natural gas and oil reserves, are water intensive to induce production.Other energy sources that may be useful for combating climate change, such as carbon capture and storage, biofuels, and nuclear power, also require large volumes of water.It is estimated that agriculture uses 70% of all freshwater withdrawals whereas energy uses only 8% of freshwater withdrawals.However, growing populations and growing demand from other industries will likely squeeze energy’s already thin share of water, especially in those parts of the world experiencing water scarcity.When constraints on water resources are coupled with pressures to reduce greenhouse gas emissions, the challenges for new energy projects grow exponentially.Therefore, there is a burgeoning demand for finding and implementing solutions that reduce water use and increase water recycling. Resource Plays:Oil and Natural Gas Natural gas and oil recovered from resource playsare now considered to be the next step forward in the fossil-fuel or hydrocarbon recovery challenge. The large volume and long-term production from these resource plays are driving greater exploration and exploitation opportunities. On a global basis, resource plays represent a potentially recoverable resource equal to or exceeding the known conventional natural gas reserves in the world. In a conventional oil and gas field, vertical wells are drilled into conventional sandstone and carbonate hydrocarbon reservoirs, which can be as deep as one to six miles beneath the surface. With resource plays, the oil and natural gas trapped in unconventional, low porosity and permeability, sandstone, carbonate and shale formations is accessed by horizontal well bores of up to two miles in length.The oil and gas is then released through hydraulic fracturing which fractures these reservoirs and allows the flow of hydrocarbons to the surface. The success of hydraulic fracturing of these unconventional reservoirs is driving the explosive growth of exploiting these previously unproduceable reservoirs.Hydraulic fracturing employs large volumes of water, proppants such as sand or bauxite, and other chemicals, to open fractures in the reservoir rock that in turn allow the flow of gas or oil to the surface.An energy company will use between 3,000,000 and 5,000,000 gallons of water fracturing each well. 5 Hydraulic fracturing fluid is created by taking fresh or brackish water, often taken from surface water systems such as rivers or ponds, and mixing it with chemical additives such as biocides, to eliminate the aerobic and anaerobic bacteria found in the source water, and scale inhibitors, to prevent chemical corrosion within the steel-cased wellbore. After the hydraulic fracturing process occurs, this fluid returns to the surface asflowback and produced water via the well bore. Oil and gas producersare then forced to deal with these wastewaters.These wastewaters are typically contaminated with salts, biocides, heavy metals, scaling inhibitors and hydrocarbons.The conventional method of handling this wastewater is to dispose of it either in deep injection wells or in evaporation ponds.These methods require extensive trucking of the water, which is expensive and wasteful.To counteract this expense and waste,many of the leading oil and gas operators are recycling their flowback and production fluids instead in order to reduce water consumption, control their costs for water, and reduce their overall environmental impact. ECOSPHERE ENERGY SERVICES, LLC The Ecosphere Ozonix® technology is a proven patented advanced oxidation process for use in the oil and natural gas exploration business to assist oil and gas operating companies in recycling frac flowback waters from hydraulic fracturing and oilfield produced waters. Ecosphere has issued an exclusive worldwide license, solely for the energy field of use for the Ecosphere Ozonix® technology, to EES, a majority-owned subsidiary of the Company. Ecosphere developed the Ecosphere Ozonix® technology in the second half of 2007 and began testing it in late 2007 and mid 2008-thru 2009 in the Barnett Shale producing area of North Texas, and Woodford Shale area of Oklahoma.This testing proved that the Ecosphere Ozonix® technology is able to efficiently and in a cost effective manner oxidize organic and inorganic materials in frac flowback and produced water to provide a pre and post treatment solution to the disposal of this wastewater by remediating it and allowing its reuse in the hydraulic fracturing process. In July 2009, the Corporation Commission of Oklahoma approved a permit application by Newfield Exploration to build and operate a water recycling plant utilizing the Ecosphere Ozonix® technology water treatment system that could clean frac flowback and produced waters clean enough to be able to be discharged to the ground for soil farming.Newfield has elected to recycle the waters that continue to be treated with the Ecosphere Ozonix® process for reuse in their drilling operations. EES is currently providing onsite water processing services to oil and gas companies in two states, Arkansas and Oklahoma.EES has agreements with two natural gas production companies: Southwestern and Newfield. We manufactured and began testing the prototype of the Ecos-Frac® tank in the first quarter of 2009.In July 2009, the Company entered into a Master Service Agreement with two subsidiaries of Southwestern and received a work order under this agreement for the deployment of Ecos-Frac® tanks to pre-treat water used to fracture natural gas wells in the Fayetteville Shale.Under the work order, EES is providing the services for a minimum two-year period with extensions that have continued.In addition, the work order includes an option to purchase the Ecos-Frac® units at preset prices based upon the date the option is exercised, plus an ongoing license fee for each barrel of water processed thereafter.The Company delivered the Ecos-Frac® units in November and December 2009 and January 2010.This Agreement and the work order demonstrated that the Ecos-Frac® units are an important part of our product line to service the oil and gas industry. During the summer of 2010, Ecosphere and EES made a significant effort to generate business assisting BP in the Gulf oil spill clean-up. We partnered with Mid Gulf Services a Louisiana based environmental and disaster relief contractor that had a Master Service agreement with BP in place to provide its services to BP. Like many other companies which believed that they had solutions for helping clean the oil from the ocean and marshes, the efforts of our partner Mid Gulf and Ecosphere to ultimately secure a contract with BP were unsuccessful. Our Strategy and Markets Ecosphere currently operates in the Fayetteville Shale and the Woodford Shale resource plays.Because of the EES Licensing Transaction with Hydrozonix LLC, our short-term plan is to maintain our existing operations and support our Licensee, as they introduce and expand operations in the other major resource plays in the domestic, onshore oil and gas production market. Hydrozonix has been servicing its energy customers in the EagleFord shale play and the Permian Basin, as well as conducting pilots in the Marcellus shale. 6 Offshore drilling has accounted for approximately one-quarter of total U.S. natural gas production over the past two decades and almost 30% of total U.S. oil production in recent years. We feel that our Ozonix® technology can be used to treat produced and flowback water for re-injection into the formations for both onshore and offshore drilling programs.This process is known as enhanced oil or gas recovery. It is a process where the flowback and produced waters are treated with chemicals and or membrane systems to kill bacteria and remove scale so that the produced fluids may be used to keep the pressure in the formation where the oil or gas is being recovered. Entrance into the offshore market will be dependent upon the identification of the appropriate licensee and a determination as to the opportunity cost versus expansion into other applications and territories. Favorable Environment There is a large “green” movement in the U.S. for identifying, developing and using cleaner and more eco-friendly sources of energy.President Barack Obama’s stated objective is to transform the entire U.S. economy and move it onto a greener path.He links energy and climate change to national security, citing the nation’s dependence on fossil fuels, and foreign oil imports in particular, as a dangerous and urgent threat.President Obama has said that energy is a high priority for his administration.With respect to clean energy, President Obama stated his intention to provide an additional $1 billion per year to help manufacturers re-tool to adopt clean technologies and make clean technology products. According to Ross Smith Energy, if President Obama succeeds in implementing the energy policy he espoused during the election campaign and subsequent State of the Union addresses, the winners look to be renewable energy, energy efficiency technology, natural gas and plug-in hybrid vehicles.On December 7, 2009, the U.S. Patent and Trademark Office announced its pilot program to expedite the examination of patent applications directed to certain green technology inventions.Secretary of Commerce Gary Locke indicated that the pilot program was limited to the first 3,000 of the “most promising inventions.”Ecosphere has been awarded four Ozonix® patents under this pilot program. Competition We have been unable to identify any other company in the world that can provide oil and gas operating companies with clean, bacteria-free hydraulic fracture fluid at the flow rate of the frac ie. up to 120 bbls per min. without the use of chemicals.Although competitors are coming to market with alternatives to traditional chemical fracturing processes, we are not aware of any other company that has a process that eliminates the use of chemicals on the front end of a hydraulic fracture treatment in real time.Because most oil and gas operating companies are using chemicals in their completions solutions, Ecosphere’s primary competitors/substitutes (on the front end) continue to be the major chemical companies, such as Nalco (a division of Ecolab, Inc.) and Champion that manufacture and sell the chemicals to the oil and gas operators. See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The energy companies use a myriad of different approaches to dealing with hydraulic fracture flowback waters.The primary method of dealing with these waters throughout the U.S. is hauling them to permitted underground injection sites.In some cases vapor distillation technology is being used to treat hydraulic fracture flowback and produced waters at a disposal facility.We treat the hydraulic fracture flowback and produced waters at the well site allowing our energy customers to recycle 100% of their produced and flowback waters.We believe our Ecosphere Ozonix® technology is a more cost effective alternative that energy companies will prefer due to cost considerations and the mobility of our solution. Our competitive advantages include cost and the ability to recycle much higher volumes of hydraulic fracture flowback.The footprint of the Ecosphere Ozonix® mobile water treatment units is considerably smaller than our competitors to treat the same volumes of hydraulic fracture flowback waters and has been further reduced with the development of the Ozonix® EF80.Unlike our competitors’ processes, the Ecosphere Ozonix® process does not need a particular water temperature or pH level with expansion capability to receive continuous water flow for treatment at high volume.Our process provides an enhanced stream of clean water at the site.It should be noted that our competitors, including the major chemical companies and pressure pumping companies, like Halliburton, Schlumberger, and Baker Hughes all, have substantially greater financial, management, engineering, technical, sales, and marketing resources that are greater than ours.Despite the competitive advantages of our competitors, Ecosphere has treated more than one billion gallons of fracturing fluid on more than 475 wells. 7 Manufacturing We design, and manufacture our Ozonix® units at our headquarters in Stuart, Florida using a network of selected original equipment manufacturers (OEMs) to supply components and also outsource manufacturing to third parties on an as needed basis.Our engineering team continues to improve our products at this manufacturing facility. We have invested in proven development techniques including CAD/CAM, Finite Element Analysis and Modeling and graphics rendering.In addition, during 2010, Ecosphere secured an adjacent building to provide for expansion of our manufacturing capabilities and we invested in additional machining tools and equipment to bring more fabrication in-house.This reduces both our cost and time to completion for units being built in this facility.We also believe that there is a benefit in increased quality. We have also expanded our manufacturing staff capabilities through training or specialized hires.We expect to continue this investment, as we believe this will produce significant benefits in terms of higher quality, faster completion and lower costs.Certain processes and components will continue to be fabricated offsite. We have also invested time and money in maintaining our ISO 9000 certification. At this time we are evaluating whether maintaining this certification is in concert with our overall strategy of developing and licensing technologies. Sales and Marketing We rely on our officers for the coordination of our sales and marketing efforts.Management uses our website, www.ecospheretech.com, and search engine optimization marketing programs to bring customers to our website to learn about our technologies.We have developed a marketing and communications strategy with our website design team to place our Company information and ads on various oil and gas industry websites.Additionally, EES has its own Chief Executive Officer who plays an important role in sales and marketing.Current marketing opportunities included attendance at key trade shows, presentations to industry and analyst groups and one on one conferences as appropriate.In 2010, the Company also added a Director of Business Development who is working with management to expand our business to other applications, as well as assisting in expanding business for EES.The Company has engaged ICR, Inc. to serve as its investor and public relations firm.As part of its public relations services, ICR provides the Company with business coverage, which helps promote the Company's patented Ozonix® technology. EES Licensing Transaction In March 2011, Ecosphere and EES entered into a 20-year definitive agreement with Hydrozonix LLC.The agreement grants an exclusive technology license agreement with Hydrozonix which will deploy the Ozonix® technology in the United States onshore oil and gas industry.Under the agreement, the Company will initially manufacture and deliver up to 16 EF80 mobile high volume water treatment units over a 24-month period, which Hydrozonix will deploy and operate.The agreement could result in sales of up to $44 million for Ecosphere and EES in the form of machine sales, manufacturing fees and licensing fees during this initial two-year period.In addition, EES will receive ongoing royalty payments based on a percentage of Hydrozonix’ earnings before interest and taxes.Ecosphere receives money for construction of the equipment as well as additional revenue to cover the costs of manufacturing overhead and a manufacturing fee; in addition, Ecosphere receives profit distributions from EES derived from additional manufacturing fees and the licensing and royalty payments in addition to the ongoing service business and any other revenue and profit from EES.Hydrozonix must maintain certain minimum order quantities averaging two units per quarter in order to maintain exclusivity. Government Regulation and Environmental Laws There are numerous state and federal regulatory legislative initiatives under consideration. While passage of such broad sweeping legislation does not seem likely in an election year, were regulations under consideration to move forward they would likely have a positive effect on the adoption of Ozonix® technology that enables less use of toxic chemicals and 100% recycling of flowback and produced waters. Regulations on the use of disposal wells does appear to be gaining traction in some states. Such bans on disposal of flowback and produced water in wells is likely to encourage the recycling of these waters with the Ozonix® process. Conversely, banninghydraulic fracturing, as New York State has temporarily done until July 2012, can have an adverse effectsince it removes a potential source of business for Hydrozonix, but such a ban has not been widely considered outside New York. 8 ECOSPHERE EXPLORATION AND MINING SERVICES, LLC Ecosphere Exploration and Mining Services ("EEMS") was formed in late 2010 as a subsidiary of the Company. The intention at that time was to enter a new field of use with the Ozonix® process and diversify the Company’s business.During early 2011, numerous discussions were held with potential investors and with possible users of the technology but no definitive agreements were concluded.With the Company’s management focused primarily on concluding and executing upon the Hydrozonix agreement in middle to late 2011, EEMS was placed on hold.In late 2011, the Company again began working on a strategy for EEMS and given the successful rollout of the Hydrozonix venture and the increasing financial strength of the Company, management is now focusing resources on this new field of use.Our management team is planning to implement a strategy similar to that employed with EES, which is to refine the Ozonix® process for application to recycling of water and eliminating toxic chemicals used in the mining and processing of gold, copper, and other valuable minerals.EEMS will partner with select mining companies as EES did in the oil & gas business to commercialize the Ozonix® process for mining applications.We believe that the use of toxic chemicals like cyanide and sulfuric acid in the mining industry is a tremendous business opportunity for us.Water recovery and pollution problems caused by mining include acid mine drainage, metal soil contamination and increased contaminated sediment levels in streams, lakes and rivers.These issues can be managed properly using our Ozonix® process.The EPA estimates that there are more than 600,000 mines, most of which are abandoned, and that have polluted over 180,000 acres of reservoirs and lakes, and 12,000 miles of streams.Without remediation and reclamation of these mines, they will continue to discharge toxic metals in water streams.Our Ozonix® process can be utilized to treat these toxic water storage sites.Additionally, our research indicates that the Ecosphere Ozonix® process produces a much safer and stronger oxidant that can be used in place of these toxic chemicals to increase ore recovery rates and decrease the use of the toxic chemicals.To respond to this opportunity, we formed EEMS and are seeking to raise seed capital to move forward with this business. We cannot assure you that we can recruit financial partners or, if we do, we can commercialize this business. Other Ozonix® Wastewater Treatment Applications We intend to market the Ecosphere Ozonix® technology wherever there are large streams of industrial wastewaters and the need for creative and innovative solutions to clean, recycle or completely eliminate the waste.To date, Ecosphere is focused on hydraulic fracturing as part of the onshore natural gas and oil completion process.Our potential markets include all industries around the world that use chemicals to treat water.We are focused on developing strategic partnerships to deploy our technology in a wide variety of global industrial and municipal wastewater applications.The Ecosphere Ozonix® technology has a broad spectrum of applications in a multitude of industry segments.There is an inherent “uniqueness” of the Ecosphere Ozonix® technology when compared to traditional chemical water treatment technologies that it either replaces or with which it is combined to offer improved operational efficiencies and cost savings.In addition, the following offers a very broad overview of some segments of industries where thousands of potential clients exist.These primary applications include, but are not limited to (not including mining): ● Energy Wastewater – Beyond oil and gas well completion, our patented Ozonix® technology has applications in other parts of the energy business including conventional and nuclear power plants and coal-fired power plant operations. ● Municipal Wastewater – Wastewater discharged into municipal wastewater systems travels to local wastewater treatment plants where it is treated before being discharged into the environment.According to the U.S. Census, in 2000, there were 15,591 wastewater treatment facilities in the U.S. with a total capacity of 42.225 billion gallons per day. ● Industrial Wastewater – Diminishing water supplies, increasing water acquisition costs and stricter environmental standards are forcing industries to target increased water-efficiency and reuse for a number of industrial environments including but not limited to food and beverage, textile, pulp and paper, automotive, aerospace and pharmaceutical processing facilities. ● Agricultural Wastewater – As reported by the EPA, agriculture nonpoint source pollution is the leading source of water quality impacts on surveyed rivers and lakes as surveyed in the 2000 National Water Quality Inventory provided to Congress.Agriculture is a highly intensified industry in many parts of the world, producing a range of wastewaters including sediment and nutrient runoffs, pesticides and animal wastes requiring a variety of treatment technologies.The disposal of many of these wastes can pose serious health problems. ● Marine Wastewater – The water taken up at sea and released in port is often responsible for the introduction of invasive species that can take over occupied areas, facilitate the spread of disease, alter the underwater seascape and jeopardize the ability of native species to obtain food. Today, there are International, national, state and local agencies that regulate global water treatment standards for a range of marine industries including but not limited to aquaculture, ballast wastewater and on-board water processing. 9 Ecosphere’s patented Ozonix® technology provides solutions for treating and recycling wastewater in the energy business and in many other industries as illustrated below in an excerpt from our 2011 Annual Shareholder’s Meeting Investor Presentation: Other Technologies In addition to the Ozonix® technology, the Company presently owns several other technologies that are completed and available for global marketing.Among these technologies is our clean tech Ecos LifeLink.We completed the design and engineering for our clean tech mobile micro-utility system in late 2006.This clean tech Ecos LifeLink unit has the capacity to provide power, telecommunications and clean water in remote regions of the world without using fossil fuel. Research and Development The Ecosphere Ozonix® technology is the result of a research and development journey that began with the Company’s innovation to use water under high pressure to strip coatings from the hulls of ships.The process required a method for treating the resulting waste stream, a mixture of water and ship coatings which contained numerous and varied metals and other chemical compounds.The Company experimented with a variety of filtration technologies and settled on a combination of reverse osmosis and media filtration units. 10 In the aftermath of the September 11, 2001, terrorist attacks on the World Trade Center there was a growing fear that future attacks might be directed toward poisoning municipal water supplies.In response to this perceived threat, the Company designed, engineered and built the first mobile water filtration unit to be tested and verified by the EPA for treating contaminated water from a terrorist attack.This unit was modified and used to provide the City of Waveland Mississippi with drinking water after their municipal treatment plant was destroyed by Hurricane Katrina.In conjunction with Pierce Manufacturing, the Company developed a second generation mobile water filtration unit on an all-terrain vehicle.This unit incorporated advanced oxidation through the use of Ozone in addition to reverse osmosis and media filtration. In 2007, as the Company was in the process of selling its ship stripping technology, the Company became aware of the vast amounts of water being used in the hydraulic fracturing of oil and gas wells.The Company’s Founder was convinced that he and his team of engineers and industry consultants could develop an alternative to the industry practice of using toxic chemicals and trucking flowback water, generated by the fracturing process, that was being injected into disposal wells deep underground. Our experience operating on location at the well site provided the impetus for the further improvements made to our technology in 2010 which were designed to reduce the number of units needed on the well site, first from 12 units to six units (EF20) and ultimately to two units (EF80) which is the new unit we now manufacture for Hydrozonix. In some shale plays, where a well is fractured at up to 80 barrels a minute, one EF80 has the capacity to treat the water on the front end of the hydraulic fracturing process. The development of our patented Ecosphere Ozonix® technology has permeated throughout the operations of our Company during the journey from cleaning water used to strip paint from ships to today’s game changing technology which is a non-chemical alternative for the treatment of waste water in a multitude of industries and applications.Virtually every undertaking of the Company since its inception has contributed to the development of this technology. Given the preceding, the amount of investment in research and development by the Company extends far beyond the amount allowed to be recognized by GAAP’s generally accepted accounting principles which amounted to $247,107, $163,328 and $97,389 for the years ended December 31, 2011, 2010 and 2009, respectively. Corporate History We were organized in 1998 to develop and commercialize a robotic coating removal system for the marine industry to replace the environmentally harmful grit blasting process. This business remained our primary business until 2005 when we began focusing on our water filtration business. In 2006, we reincorporated in Delaware.In October 2007, we closed the sale of the ship stripping assets of UltraStrip Envirobotic Solutions, Inc., our wholly-owned subsidiary.After the sale of the ship stripping business, we began to focus on our Ozonix™ technology. We have formed two new subsidiaries since 2008, EES which is currently 52.6% owned by Ecosphere and EEMS which is currently 100% owned by Ecosphere. Intellectual Property In addition to the four new green tech patents in gas and oil drilling, Ecosphere holds an extensive patent portfolio of clean technologies.Our four new patents were filed as patent applications under the Obama Administration’s Green Technology Fast Track program that began December 1, 2009.We received notice of allowance of two of the patents on April 20, 2010, we received the third patent on August 31, 2010, and the fourth on May 17, 2011.Our intellectual property portfolio includes registered and pending patents, trademarks, copyrights and trade secrets.Our material intellectual property was invented by our founder and Chief Technology Officer, Mr. Dennis McGuire, and assigned to us. We believe our intellectual property portfolio will act as a barrier to entry for other competitors who may seek to provide competing technology.In 2011 we filed7 additional patent applications for various water treatment technologies. ● U.S. Patent 7,699,988 - The Ecosphere Ozonix® Process for enhanced water treatment for reclamation of waste fluids. ● U.S. Patent7,699,994 – The Ecosphere Ozonix® Process for enhanced water treatment for reclamation fluids and increased efficiency of potable waters. ● U.S. Patent 7,785,470 - Improved reactor tank. ● U.S. Patent 7,943,087- Expansion of Ozonix® enhanced water treatment for reclamation of waste fluids and increased efficiency treatment of potable waters – dated May 17, 2011 11 The following is a list of the Company’s existing intellectual property estate. ● U.S. Patent 6,287,389 - Method of robotic automobile paint stripping – dated September11, 2001. ● U.S. Patent 6,604,696 – Ultra-high pressure water jet ring with angled nozzles and a conical dispersion pattern – dated August 12, 2003. ● U.S. Patent 6,745,108 - Expansion of 3D robotic auto paint stripping patent to include any object – dated June1, 2004. ● U.S. Patent 7,100,844 – High Impact Waterjet Nozzle is constructed to infuse fluid into a high velocity stream of liquid passing through a nozzle to create a bubble rich waterjet that causes the bubbles to implode when the waterjet strikes the surface amplifying the impact of the water – dated September5, 2006. Employees At March 12, 2012, we had 63 total employees of which one was part time.This includes 22 EES employees.None of our employees are covered by a collective bargaining agreement.We believe that our relationships with our employees are good. ITEM 1A.RISK FACTORS. Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors before deciding whether to invest in Ecosphere.Additional risks and uncertainties not presently known to us, or that we currently deem immaterial, may also impair our business operations or our financial condition.If any of the events discussed in the risk factors below occur, our business, consolidated financial condition, results of operations or prospects could be materially and adversely affected.In such case, the value and marketability of the common stock could decline, and you may lose all or part of your investment. Risk Factors Relating to Our Company If we do not continue to generate positive cash flow, we will be required to engage in a future financing. At December 31, 2011, we had working capital of approximately $0.1 million and total indebtedness of $2.4 million.We presently have adequate working capital and cash and we generate positive cash flow from our operations.If we cease to have positive cash flow from our operations, or if our debt does not convert, we may need to sell debt or equity securities in the future.Because of the lingering effects of the recession, ongoing financial issues in Europe, instability in the Middle East and North Africa, difficulties which microcap companies have in raising capital, the lack of available credit for companies like us and our stock price, we may be hampered in our ability to raise the necessary working capital.Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us.Any future capital investments may dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders.In addition, new equity or debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock.We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. If we need to raise capital and we do not raise the necessary working capital, we may not be able to remain operational or we may have to scale back our operations. If the current prices of natural gas continues to decrease, energy companies may reduce their drilling operations in shale deposits, which could adversely affect the attractiveness of our Ecosphere Ozonix® business. In early 2008, with high prices for natural gas, energy companies began profitably drilling in shale areas.These operations rely on enormous supplies of clean water.Much of the water used in drilling gas wells in shale areas and the resultant water that flows back in a polluted state creates an opportunity for our Ecosphere Ozonix® business.Horizontal drilling in shale areas is very expensive; however, if prices for natural gas are sufficiently high this expense can be justified.If current prices decline, horizontal drilling may not be cost-effective and may adversely affect our Ecosphere Ozonix® business. 12 If we are unable to replace the income generated from the Southwestern contract due to lower forecasted demand for our services, we may not continue to have positive cash flows. We are presently relying upon revenue from the sale of Ozonix® systems as well as licensing, manufacturing fees, service revenues and potential royalties.If we are unable to replace the income generated from the Southwestern contract due to lower forecasted demand for our servicesour future results of operations and financial condition will be adversely affected. Although we believe we have the only robust chemical free solution for treating water including frac flowback water and produced water stemming from the drilling of oil and gas wells, we face severe competition from a number of sources including a major drilling contractor and various chemical companies which may adversely affect our future results of operations and financial condition. Halliburton, a leading drilling contractor, introduced its CleanSuite hydraulic fracturing technologies offering a variety of environmentally friendly alternatives to the use of hydraulic fracturing fluid additives including CleanStim, CleanStream and CleanWave.CleanStim is a fracking fluid system comprised of materials sourced from the food industry.CleanStream is a process developed by Halliburton that uses ultraviolet light to control the growth of bacteria in hydraulic fracturing fluid, in contrast to the ozone which is used in our Ozonix®process.CleanWave uses electrical current to coagulate suspended matter in the fluid.Halliburton represents a significant competitive threat since it is involved in the drilling and fracturing of many wells which provides it with the advantage of selling an additional service.In addition, Halliburton was recently ranked 144 in Fortune 500 companies.Thus, it has substantially greater financial, technical and other resources and presents a significant competitive threat.We cannot assure you that our Ozonix® technology will be able to compete with Halliburton. In addition, various chemical companies continue to assert competitive alternatives to the Ozonix process including “green’ chemical alternatives. Because our Ecosphere Ozonix® systems are designed to provide a solution which competes with existing methods; we are likely to face resistance to change, which could impede our ability to commercialize this business. Our EcosphereOzonix® systems are designed to provide a solution to environmental challenges created by contaminated water.Specifically, we believe it can provide a solution to the disposal of wastewater in the oil and gas, mining, marine, coal and other industries.Currently, large and well-capitalized companies provide services in these areas.These competitors have strong relationships with their customers’ personnel, and there is a natural reluctance for businesses to change to new technologies.This reluctance is increased when potential customers make significant capital investments in competing technologies.Because of these obstacles, we may face substantial barriers to commercializing our business. If chemical companies engage in predatory pricing, our licensee may lose customers, which could materially and adversely affect us. In the gas drilling business, energy companies traditionally have used chemicals to clean the water used to fracture wells by destroying bacteria and metal residues.The chemical companies represent a significant competitive factor.The chemical companieswhich supply chemicals to gas drillers may, in order to maintain their business relationship with drillers, drastically reduce their price and seek to undercut the pricing at which we can realistically charge for our services.While predatory pricing that is designed to drive us or our licensee out of business may be illegal under the United States anti-trust and other laws, we may lose customers as a result of any future predatory pricing and be required to file lawsuits against any companies who engage in such improper tactics.Any such litigation may be very expensive which will further impact us and affect their financial condition.As a result, predatory pricing by chemical companies could materially and adversely affect us. If we do not achieve broad market acceptance of our clean technology products, we may not be successful. Although all of our products and services serve existing needs, our delivery of these products and services is unique and subject to broad market acceptance.As is typical of any new product or service, the demand for, and market acceptance of, these products and services are highly uncertain.We cannot assure you that any of our products and services will be commercialized on a widespread basis.The commercial acceptance of our products and services may be affected by a number of factors, including the willingness of operators in the natural gas industry and in other industries to use the Ecosphere Ozonix® system for wastewater. If the markets for our products and services fail to develop on a meaningful basis, if they develop more slowly than we anticipate or if our products and services fail to achieve sufficient market acceptance, our business and future results of operations could be adversely affected. 13 Our growth strategy reflected in our business plan may not be achievable or may not result in profitability. Our growth strategy reflected in our business plan may not be able to be implemented at all or rapidly enough for us to achieve profitability.Our growth strategy is dependent on several factors, such as our ability to respond to the technological needs of our customers and others in the markets in which we compete and a degree of market acceptance of our products and services.We cannot assure you the potential customers we intend to target will purchase our products or services in the future or that if they do, our revenues and profit margins will be sufficient to achieve profitability. Because of the global economic recession, our customers may delay in paying us or not pay us at all.This would have a material adverse effect on our future operating results and financial condition. One of the effects of the global economic recession is that businesses are tending to maintain their cash reserves and delay paying their creditors whenever possible.As a trade creditor, we lack the leverage which secured lenders and providers of essential services have.If the economy continues to deteriorate, we may find that our oil and gas customers and our future customers may delay in paying us.This could result in a number of adverse effects upon us including increasing our borrowing costs, reducing our profit margins, severely impacting liquidity and reducing our ability to grow our business which could have a material adverse effect on Ecosphere. Because our operating results have and may continue to fluctuate dramatically, particularly from quarter to quarter, investors should not rely upon our results in any given quarter as being part of a trend. In the past, our quarterly operating results fluctuated and may continue to do so in the future as a result of a number of factors, including the following: ● Our receipt of orders from existing and new customers including Hydrozonix; ● The availability of components from our suppliers for Ecosphere Ozonix® systems; ● Operating results from our Ecosphere Ozonix® units and the announcement of future agreements for our Ecosphere Ozonix® units; ● Our raising necessary working capital and any associated costs which will be charged as expenses to our future results of operations; ● Our continuing to develop new technologies; ● Pricing pressures; ● General economic and political conditions; ● Our ability to finance EEMS; ● Our sales or licensing of our technologies in inventory. As a result of these and other factors, we have experienced, and may continue to experience, fluctuations in revenues and operating results.As a consequence, it is possible that fluctuations in our future operating results may cause the price of our common stock to fall. If we cannot manage our growth effectively, we may not become profitable. Businesses which grow rapidly often have difficulty managing their growth.We have been growing rapidly.If this growth continues, we will need to expand our management by recruiting and employing experienced executives and key employees capable of providing the necessary support. We cannot assure you that our management will be able to manage our growth effectively or successfully.Our failure to meet these challenges could cause us to lose money, and your investment could be lost. Because our business model is centered on partnering with third parties, we will not be able to control key aspects of the commercialization of our business, which can adversely affect our future results of operations. Our business model is to invent and develop technologies and once we prove that they are commercially viable, we partner with larger and financially stable companies, which would conduct our operations.Thus with the energy business, we have been focused on a licensing agreement with a well-capitalized group with substantial experience commercializing and using heavy equipment.Both this particular licensing agreement for EES and future agreements, if consummated, will mean that we will give up operational control in certain fields of use, although with Hydrozonix Agreement we will maintain manufacturing rights.Thus our ability to commercialize our future business will be dependent upon third parties, which we will not be in a position to control and, as a result, we could be adversely affected if the third parties do not pursue their agreements with us in the manner we anticipate. 14 If environmental laws and rules change or if existing environmental regulators preclude the use of horizontal drilling, we will be materially and adversely affected. EES’ business relies upon supplying chemical free solutions for cleaning the large amounts of water used in horizontal drilling applications.Objections have been raised by some land owners and governments including environmental authorities that there have been adverse side effects affecting the purity of the water supply as a result of the injection of chemicals and water in connection with horizontal drilling.Although we believe that EES has a chemical free solution which should result in increased business, we cannot assure you that legislation or rules will be passed or action taken by environmental authorities that will preclude the use of horizontal drilling.In Quebec, Canada where horizontal drilling has yet to occur, the government in March 2011 announced a ban.In December 2011, the Governor of New York vetoed a complete ban on horizontal drilling in the State of New York but put a temporary ban in place until July 1, 2012 to allow the State Department of Environmental Conservation time to conduct a study on the effects of such drilling techniques.If this were to occur more widely in the United States,the demand for EES’ services may be eliminated or substantially reduced.We will be materially and adversely affected. If federal and state legislation and regulatory initiatives relating to well completion techniques known as hydraulic fracturing are passed, it could result in decreased U.S. drilling which in turn could adversely affect our future revenues. Regulation of fracturing has become a controversial political issue. However, it is not likely during an election year that federal legislation will be enacted although in 2013 it is possible that legislation restricting hydraulic fracturing could be enacted.At the state level, certain states, including Texas, Arkansas, Colorado and Wyoming, have issued certain disclosure rules. Oklahoma in 2010 implemented Rule 165:10-3-10 to address issues with hydraulic fracturing including flow-back fluids and the pollution of surfaces or sub-surfaces of fresh water from well completion. The State of New York currently has a moratorium on hydraulic fracturing in place until June 2012.Although Governor Andrew Cuomo is seeking to remove the ban for certain areas of private land, under his energy policy hydraulic fracturing would continue to be banned near certain watersheds, state lands and reservations. Hydraulic fracturing in the Marcellus Shale region would be permitted provided the methods used are “environmentally sensitive and safe.”Similarly, on February 13, 2010, Governor Corbett of Pennsylvania signed the Pennsylvania Marcellus Shale Drilling Law (House Bill 1950) allowing hydraulic fracturing of the Marcellus Shale region but requiring that companies publicly disclose chemicals used during the fracturing process and prohibiting hydraulic fracturing within certain distances from buildings, water wells, supply points for public water supply, and certain natural bodies of water.In addition, the Department of Interior is considering expanded or new regulations concerning the use of hydraulic fracturing on lands under its jurisdiction, which includes many of the lands on which we conduct or plan to conduct operations. The adoption of any future federal or state laws or implementing regulations imposing reporting or permitting obligations on, or otherwise limiting, the hydraulic fracturing process could make it more difficult to perform, or even prohibit oil and gas companies from using hydraulic fracturing, to complete gas and oil wells. These additional costs to drillers combined with the low price for natural gas could result in reduced gas drilling. In turn this would reduce our service revenue and adversely affect Hydrozonix’ business and cause it to delay or cease purchasing EF80s from us. If we are unable to protect our proprietary technology, our business could be harmed. Our intellectual property including our patents is our key asset.In addition to our existing patents, we have filed United States patent applicationscovering certain technologies.If one or more patents are not issued by the United States, the value of our other technologies could be materially reduced.Competitors may also be able to design around our patents and to compete effectively with us.The cost to prosecute infringements of our intellectual property or the cost to defend our products against patent infringement or other intellectual property litigation by others could be substantial.We cannot assure you that: ● Pending and future patent applications will result in issued patents; ● Patents we own or which are licensed by us will not be challenged by competitors; ● The patents will be found to be valid or sufficiently broad to protect our technology or provide us with a competitive advantage; and ● We will be successful in defending against future patent infringement claims asserted against our products. 15 Both the patent application process and the process of managing patent disputes can be time consuming and expensive. In addition, changes in U.S. patent laws could prevent or limit us from filing patent applications or patent claims to protect our products and/or technologies or limit the exclusivity periods that are available to patent holders. The Leahy-Smith America Invents Act, or the Leahy-Smith Act, was recently signed into law and includes a number of significant changes to U.S. patent law, including the transition from a "first-to-invent" system to a "first-to-file" system and changes to the way issued patents are challenged. These changes may favor larger and more established companies that have more resources than we do to devote to patent application filing and prosecution. The U.S. Patent and Trademark Office is currently developing regulations and procedures to administer the Leahy-Smith Act, and many of the substantive changes to patent law associated with the Leahy-Smith Act will not become effective until one year or 18 months after its enactment. Accordingly, it is not clear what, if any, impact the Leahy-Smith Act will ultimately have on the cost of prosecuting our patent applications, our ability to obtain patents based on our discoveries and our ability to enforce or defend our issued patents. However, it is possible that in order to adequately protect our patents under the "first-to-file" system, we will have to allocate significant additional resources to the establishment and maintenance of a new patent application process designed to be more streamlined and competitive in the context of the new "first-to-file" system, which would divert valuable resources from other areas of our business. In addition to pursuing patents on our technology, we have taken steps to protect our intellectual property and proprietary technology by entering into confidentiality agreements and intellectual property assignment agreements with our employees, consultants, corporate partners and, when needed, our advisors. Such agreements may not be enforceable or may not provide meaningful protection for our trade secrets or other proprietary information in the event of unauthorized use or disclosure or other breaches of the agreements, and we may not be able to prevent such unauthorized disclosure. Monitoring unauthorized disclosure is difficult, and we do not know whether the steps we have taken to prevent such disclosure are, or will be, adequate. If we are subject to intellectual property infringement claims, it could cause us to incur significant expenses and pay substantial damages. Third parties may claim that our equipment or services infringe or violate their intellectual property rights.Any such claims could cause us to incur significant expenses and, if successfully asserted against us, could require that we pay substantial damages and prevent us from using licensed technology that may be fundamental to our business service delivery.Even if we were to prevail, any litigation regarding its intellectual property could be costly and time-consuming and divert the attention of our management and key personnel from our business operations.We may also be obligated to indemnify our business partners in any such litigation, which could further exhaust our resources.Furthermore, as a result of an intellectual property challenge, we may be prevented from providing some of our services unless we enter into royalty, license or other agreements.We may not be able to obtain such agreements at all or on terms acceptable to us, and as a result, we may be precluded from offering some of our equipment and services. Risks Related to Our Common Stock Because the market for our common stock is limited, persons who purchase our common stock may not be able to resell their shares at or above the purchase price paid by them. Our common stock trades on the Bulletin Board which is not a liquid market.Until 2010 there was only a limited public market for our common stock.We cannot assure you that an active public market for our common stock will continue in the future.If an active market for our common stock is not sustained, the price may continue to decline. Because we are subject to the “penny stock” rules, brokers cannot generally solicit the purchase of our common stock which adversely affects its liquidity and market price. The SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions.The market price of our common stock on the Bulletin Board has been substantially less than $5.00 per share and therefore we are currently considered a “penny stock” according to SEC rules.This designation requires any broker-dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules limit the ability of broker-dealers to solicit purchases of our common stock and therefore reduce the liquidity of the public market for our shares. 16 Due to factors beyond our control, our stock price may be volatile. Any of the following factors could affect the market price of our common stock: ● Our failure to generate increasing revenues; ● Short selling activities; ● The loss of key personnel; ● Our failure to achieve and maintain profitability; ● Actual or anticipated variations in our quarterly results of operations; ● Announcements by us or our competitors of significant contracts, new products, acquisitions, commercial relationships, joint ventures or capital commitments; ● The loss of major customers or product or component suppliers; ● The loss of significant business relationships; ● Our failure to meet financial analysts’ performance expectations; ● Changes in earnings estimates and recommendations by financial analysts; or ● Changes in market valuations of similar companies. In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been instituted.A securities class action suit against us could result in substantial costs and divert our management’s time and attention, which would otherwise be used to benefit our business. We may issue preferred stock without the approval of our shareholders, which could make it more difficult for a third party to acquire us and could depress our stock price. Our Board may issue, without a vote of our shareholders, one or more additional series of preferred stock that have more than one vote per share.This could permit our Board to issue preferred stock to investors who support our management and give effective control of our business to our management.Additionally, issuance of preferred stock could block an acquisition resulting in both a drop in our stock price and a decline in interest of our common stock.This could make it more difficult for shareholders to sell their common stock.This could also cause the market price of our common stock shares to drop significantly, even if our business is performing well. If the holders of our outstanding warrants and options exercise their securities into common stock, we will issue up to 75,838,504 shares , which will materially dilute the voting power of our currently outstanding common stock and possibly change control of Ecosphere. As of March 12, 2012, we had 148,011,792 shares of our common stock outstanding.We have 17,662,171 warrants to purchase shares of common stock and 58,176,333 stock options and $1,775,000 in notes convertible into2,535,714 shares.If the holders of the securities described in this risk factor exercise and convert their securities, it will materially dilute the voting power of our outstanding common stock and may change the control of our company. An investment in Ecosphere will be diluted in the future as a result of the issuance of additional securities, the exercise of options or warrants or the conversion of outstanding preferred stock. In order to raise additional capital to fund its strategic plan, we may issue additional shares of common stock or securities convertible, exchangeable or exercisable into common stock from time to time, which could result in substantial dilution to investors.We cannot assure you that we will be successful in raising additional capital. 17 Because our management and employees do not solely by virtue of their ownership of our common stock control Ecosphere, it is possible that third parties could obtain control and change the direction of our business. Our officers, directors and one employee ownapproximately 12,200,000 shares of our common stock or 8.2% of the shares actually outstanding.By including shares of common stock which are issuable upon exercise of outstanding options held by them, they beneficially ownapproximately 46,000,000 shares or 25.3%.If all of our equity equivalents outstanding as of March 12, 2012 were exercised, we would have 224,167,694 shares outstanding.For that reason, a third party could obtain control of Ecosphere and change the direction of our business. Since we intend to retain any earnings for development of our business for the foreseeable future, you will likely not receive any dividends for the foreseeable future. We have not and do not intend to pay any dividends in the foreseeable future, as we intend to retain any earnings for development and expansion of our business operations.As a result, you will not receive any dividends on your investment for an indefinite period of time. Because almost all of our outstanding shares are freely tradable, sales of these shares could cause the market price of our common stock to drop significantly, even if our business is performing well. As of March 12, 2012, we had 148,011,792 shares of common stock outstanding of which our directors andexecutive officersownapproximately 5.7million shareswhich are subject to the limitations of Rule 144 under the Securities Act.Most of the remaining outstanding shares, including a substantial amount of shares issuable upon exercise of options, are and will be freely tradable. In general, Rule 144 provides that any non-affiliate of Ecosphere, who has held restricted common stock for at least six-months, is entitled to sell their restricted stock freely, provided that we stay current in our SEC filings.After one year, a non-affiliate may sell without any restrictions. An affiliate of Ecosphere may sell after six months with the following restrictions: (i) we are current in our filings, (ii) certain manner of sale provisions, (iii) filing of Form 144, and Because almost all of our outstanding shares are freely tradable and a number of shares held by our affiliates may be freely sold (subject to Rule 144 limitation), sales of these shares could cause the market price of our common stock to drop significantly, even if our business is performing well. Because we may not be able to attract the attention of major brokerage firms, it could have a material impact upon the price of our common stock. It is not likely that securities analysts of major brokerage firms will provide research coverage for our common stock since the firm itself cannot recommend the purchase of our common stock under the penny stock rules referenced in an earlier risk factor.The absence of such coverage limits the likelihood that an active market will develop for our common stock.It may also make it more difficult for us to attract new investors at times when we acquire additional capital. 18 ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. Ecosphere leases three buildings in Stuart, Florida comprising an aggregate of 21,100 square feet of space.Our aggregate monthly rent is $16,487.One building houses the corporate offices and is under a five year lease expiring on September 30, 2014.The second building provides warehouse, manufacturing and testing space.This building is rented on a month to month basis.The adjacent building provides additional warehouse and machining space. The building is under a two year lease expiring in May 2012.If we do not renew these leases we believe there is an abundance of office and manufacturing space available in the Stuart, Florida area. EES leases a building in Conway, Arkansas, comprising approximately 7,500 square feet of space which comprises our administrative offices and equipment maintenance facility for our operations in Arkansas.The aggregate monthly rent is $4,200. The lease on the building expires on October 31, 2012. ITEM 3. LEGAL PROCEEDINGS. From time to time, we are involved in litigation in the ordinary course of business.We are not presently a party to any material litigation. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. 19 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is quoted on the Over-the-Counter Bulletin Board, or the Bulletin Board under the symbol “ESPH”.The following table provides the high and low bid price information for our common stock for the periods indicated as reported by the Bulletin Board.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions.We have approximately 1,318 holdersof record of our common stock.On March 12, 2012, our common stock closed at $0.65. Bid Prices Year Quarter Ended High Low March 31 June 30 September 30 December 31 March 31 June 30 September 30 December 31 20 Dividend Policy We have not paid any cash dividends on our common stock and do not plan to pay any such dividends in the foreseeable future.Our Board of Directors, or Board, will determine our future dividend policy on the basis of many factors, including results of operations, capital requirements, and general business conditions. Recent Sales of Unregistered Securities In addition to those unregistered securities previously disclosed in reports filed with the Securities and Exchange Commission, or the SEC, we have sold securities without registration under the Securities Act of 1933, which we refer to as the “Securities Act”.Unless stated, all securities are shares of common stock. Name or Classof Investor Date Sold No.of Securities Consideration Option holder/Director (1) 10/10/11 Cashless exercise of 1,000,000 stock options exercisable at $1.06 per share. Director (2) 10/10/11 Issued in lieu of cash for services rendered. Warrant holders (2) 11/1/11 through 12/9/11 Exercise of 250,000warrants at $0.25 per share and 33,000 warrants at $0.15 per share by three warrant holders. Warrant holder (3) 12/7/11 Exercise of warrants at $0.25 per share by one investor. The securities were issued in reliance upon the exemption provided by Section 3(a)(9) under the Securities Act. The securities were issued in reliance upon the exemption provided by Section 4(2) and Rule 506 under the Securities Act. The securities were issued in reliance upon the exemption provided by Section 4(2) under the Securities Act. 21 Stock Performance Graph This graph compares the cumulative total return of our Common Stock to the cumulative total return of the Russell 2000 Stock Index and a perceived peer company Hekmann Corporation (HEK), for the period from December 29, 2006 to December 22, 2011.The graph assumes that the value of the investment in our Common Stock and each index was $100 at December 29, 2006 and that dividends (if any) were reinvested. 22 ITEM 6. SELECTED FINANCIAL DATA. Year Ended December 31, Revenues $ Operating loss ) Gain (loss) from change in fair value of derivative instruments (1) ) ) - - Net loss ) Loss per share ) Working capital ) Total assets Long-term debt Redeemable convertible cumulative preferred stock (2) Equity (deficit) Weighted average shares outstanding The Company adopted ASC 815-40 effective January 1, 2009. Under ASC 815-40 the Company recorded a liability for the fair value of warrants and the embedded conversion options of certain convertible debt agreements as of January 1, 2009 in the amount of $10,218,158. Under ASC 815-40, the fair value of these liabilities is calculated at each reporting date with the change in liability recorded in other income or expense. The Company estimates the fair value of these liabilities using the BSM option pricing model. The change in fair value of derivative instruments in other expense was $12,787,666 for the year ended December 31, 2010 as compared to $3,446,612 for the year ended December 31, 2009. This change in 2010 resulted primarily from a large increase in the fair value of the liability for derivative instruments in the first quarter of 2010 due to the increase in the market price of the Company’s common stock from $0.48 per share as of December 31, 2009 to $1.50 per share as of March 31, 2010. As of December 31, 2010, there are no remaining convertible notes which generate a derivative liability for the Company. In addition, the number of warrants requiring derivative accounting treatment was reduced from 16.9 million warrants at December 31, 2009 to 1.7 million warrants at December 31, 2010 through a combination of exercises by holders and through holders agreeing to modify the warrant terms to eliminate the requirement to treat the warrants as derivative instruments, in exchange for extending the expiration date of the warrants. Additionally, the number of warrantsfurther decreased in 2011 to approximately 1.2 million. As such, we anticipate that future other income and expense from these financial instruments will diminish as evidenced by their nominal impact to results in fiscal 2011. Amounts include accrued dividends. 23 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. You should read the following discussion in conjunction with our audited historical consolidated financial statements, which are included elsewhere in this Form 10-K.Management’s Discussion and Analysis of Financial Condition and Results of Operations contain statements that are forward-looking.These statements are based on current expectations and assumptions, which are subject to risk, uncertainties and other factors.Actual results may differ materially because of the factors discussed in the subsection titled “Risk Factors” which are located at the end of this Item7. Company Overview Ecosphere is a diversified water engineering, technology licensing and environmental services company that designs, develops and manufactureswastewater treatment solutions for industrial markets.The Company provides environmental services and technologies for use in large-scale and sustainable applications acrossindustries, nations and ecosystems.Ecosphere is driving clean water innovation with its patented Ozonix® advanced oxidation technologies and its mobile, low maintenance watertreatment systems.Ecosphere's patented Ozonix®Technology is a high volume, advanced oxidation process designed to recycle water while reducing liquid chemicals used during watertreatment applications. The Company’s Open Innovation Network is a business model that was created to invent, develop, commercialize and sell green technologies using water treatment as a key component.The business model is used to: 1. Identify a major environmental water challenge 2. Invent technologies and file new patents 3. Partner with industry leaders 4. Commercialize and prove technologies with ongoing services paid for by customers and industry leaders 5. License the patented, commercialized technologies to well capitalized partners 6. Create recurring revenues and increase shareholder value At present, Ecosphere is focusing its efforts on EES, its 52.6% owned subsidiary.In 2011, EES made a strategic re-positioning of its business by signing a multi-year licensing agreement with Hydrozonix LLC.This agreement moved the Company into the final stages of the Open Innovation Network in the Energy field of use by licensing the patented, commercialized technologies to a well capitalized partner in the oil and gas sector.The agreement contains numerous provisions for creating recurring revenues based on minimum order quantities and ongoing royalties based on the business results of Hydrozonix. EES will also continue to be engaged in operating high volume mobile water filtration equipment to treat energy exploration related wastewaters.EES has been successfully providing water recycling services to major energy exploration companies utilizing our patented Ecosphere Ozonix® technology.The industry acceptance of this technology is demonstrated by the multi-year agreements the Company secured contracts with two oil and gas exploration companies and the Exclusive Sublicense and Manufacturing Agreement signed with Hydrozonix for U.S. onshore oil and gas exploration and production.These agreements prove that the Ecosphere Ozonix® technology is commercially viable and have fueled the continuing development of Ozonix® technologies and the identification of additional applications where our technologies will allow energy companies to optimize revenues.We believe our contracts with energy oil and gas exploration companies and our sublicense agreement with Hydrozonix, LLC demonstrate the substantial value of our intellectual property above and beyond the amounts recorded in our financial statements using the historical cost basis of accounting under GAAP. Ecosphere’s patented Ozonix® technology has the ability to clean and recycle water without liquid chemicals in a variety of industries.While EES has an exclusive license for the global energy market, Ecosphere owns 100% of all non-energy Ozonix® applications.These industries include, but are not limited to, mining and minerals, municipal wastewater, industrial wastewater, marine wastewater, food processing and agriculture.The Company continues to seek financial partners and licensees to expand its Ozonix® technology into other industries and applications. 24 2011 Highlights ● In March 2011, the Company entered into an Exclusive Product Purchase and Sub-license Agreement (the “Hydrozonix Agreement”) for the sub-license and sale of up to 16 Ecos-Frac® units for onshore use in the United States.Highlights of the agreement and activities under such agreement include: o A minimum of two EF80 units must be ordered each quarter.The acceptance of the first two units in September 2011, triggered the Hydrozonix Agreement requirement for Hydrozonix to place orders for 14 additional units on a pace of two per quarter during the initial 24 months of the Hydrozonix Agreement. o An order was received for two additional units under the Hydrozonix Agreement which were delivered prior to December 31, 2011. An additional order for two units was received in early January 2012 which keeps Hydrozonix on track for their quarterly commitments of two units.These units are expected to be delivered by end of the 1st quarter 2012. o Hydrozonix has an exclusive license to use our Ecosphere Ozonix® technology within the onshore oil and gas exploration and production field of use in the United States.In order to maintain their exclusivity, in subsequent years, Hydrozonix must continue to meet certain minimum equipment purchase quantities to average no less than eight per year. o During the three months ended December 31, 2011, cash flows provided by operating activities was $2.5 million, due to the delivery of the third and fourth EF80 units as well as ongoing services revenues, resulting in positive operating cash flows of $2.6 million for the 12 months ended December 31, 2011. ● The Agreement with Hydrozonix signals the Company’s transition of the operations of its 52.6% owned subsidiary, EES, froma purely oil and gas services provider to an oil and gas service provider and an equipment manufacturer and seller and licensor of the Ozonix® technology.The new model will result in revenues from the sale of equipment, plus ongoing technology licensing royalties based upon the profits generated by the equipment, as well as continued service revenue.It is anticipated that this transition will result in higher revenues due to the sales of the equipment, but at a lower gross profit margin percentage.The revenues generated from technology licensing royalties are expected to grow steadily as the equipment units are delivered to Hydrozonix and the recycling of water without the use of chemical biocides expands in the oil and natural gas exploration and production industry. In the last quarterly filing, it was disclosed that we signed a term sheet for the lease of the existing equipment owned by EES currently under contract with Southwestern.This term sheet was expected to become a definitive agreement at the end of January 2012.As of this filing, the definitive agreement has not been executed and the Company, through EES, continues to operate the equipment with similar commercial terms as previously existed.If the leasing agreement is executed the revenue generated from leasing the equipment is expected to be lower than the revenues over the past two years from providing water recycling services to oil and gas exploration companies.However, the operating costs associated with providing the services will be significantly reduced, resulting in equivalent or even potentially higher income from operations.Should the leasing agreement not be executed, there is a possibility that all of the equipment may not be fully utilized for 2012 which could result in lower revenues and consequently lower income from operations.In this case, the Company will take appropriate steps to re-deploy the equipment to other operations and/or reduce operating expenses accordingly. 25 CRITICAL ACCOUNTING ESTIMATES Below the Company will provide a discussion of its more subjective accounting estimation processes for purposes of (i) explaining the methodology used in calculating the estimates, (ii) the inherent uncertainties pertaining to such estimates, and (iii) the possible effects of a significant variance in actual experience, from that of the estimate, on the Company’s financial condition.Estimates involve the employ of numerous assumptions that, if incorrect, could create a material adverse impact on the Company’s results of operations and financial condition. Revenue Recognition Equipment Sales and Licensing In accordance with ASC Topic 605-10, “Revenue – Overall” revenue from the sale of equipment and sub-license fee revenue is recognized when persuasive evidence of an arrangement exists, products are delivered to and accepted by the customer, economic risk of loss has passed to the customer, the price is fixed or determinable, collection is reasonably assured, and any future obligations of the Company are insignificant. Field Services Revenue from water treatment contracts is earned based upon the volume of water processed plus additional period based contractual charges and is recognized in the period the service is provided.Payments received in advance of the performance of services or of the delivery of goods are deferred as liabilities until the services are performed or the goods are delivered. Some projects the Company undertakes are based upon our providing water processing services for fixed periods of time.Revenue from these projects is recognized based upon the number of days the service has been provided during the reporting period. Royalties Revenue from technology license royalties is recorded as the royalties are earned. The Company includes shipping and handling fees billed to customers in revenues and handling costs in cost of revenues. Stock-Based Compensation The Company follows the provisions of ASC Topic 718-20-10 Compensation – Stock Compensation that establishes standards surrounding the accounting for transactions with employees in which an entity exchanges its equity instruments for services.Under ASC 718-20-10, we recognize an expense for the fair value of our outstanding stock options generally over the requisite service period of the employee service.We follow the measurement and recognition provisions of ASC 505-50 Equity Based Payments to Non-Employees for non-employee stock-based transactions. We estimate the fair value of each stock option at the grant date by using the Black-Scholes-Merton ("BSM") option pricing model based upon certain assumptions, which are contained in Note 16 to our consolidated financial statements contained in this report.The BSM option pricing model requires the input of highly subjective assumptions including the expected stock price volatility.Because our stock options and warrants have characteristics different from those of traded options, and because changes in the subjective input of assumptions can materially affect the fair value estimate, in our management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of such stock options and warrants. Fair Value of Liabilities for Warrant and Embedded Conversion Option Derivative Instruments We estimate the fair value of each warrant and embedded conversion option at the issuance date and at each subsequent reporting date by using the BSM option pricing model based upon certain assumptions, which are contained in Note 10 to our consolidated financial statements contained in this report.The BSM option pricing model requires the input of highly subjective assumptions including the expected stock price volatility.Because our warrants and embedded conversion options have characteristics different from those of traded options, and because changes in the subjective input of assumptions can materially affect the fair value estimate, in our management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of such warrants and embedded conversion options. 26 Comparison of the Year ended December 31, 2011 with the Year ended December 31, 2010 The following table sets forth a modified version of our Consolidated Statements of Operations that is used in the following discussions of our results of operations: For the Years Ended December 31, Change Revenues Equipment sales and licensing $ $ - $ Field services Total revenues Cost of revenues Equipment sales and licensing - Field services ) Total cost of revenues Gross profit Operating expenses: Salaries and employee benefits Administrative and selling ) Professional fees Depreciation and amortization Research and development Total selling, general and administrative Restructuring charge - ) Asset impairment - ) Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Gain (loss) on conversion ) ) ) Gain (loss) on settlement - ) Other income (expense) Change in fair value of derivative instruments ) Total other income (expense) ) ) Net loss ) ) Preferred stock dividends ) ) ) Net loss applicable to common stock ) ) Net (income) loss applicable to noncontrolling interest of consolidated subsidiary ) Net loss applicable to Ecosphere Technologies, Inc. common stock $ ) $ ) $ RESULTS OF OPERATIONS Comparison of the Year Ended December 31, 2011 to the Year Ended December 31, 2010 The Company reported a net loss applicable to Ecosphere common stock of $7.7 million during the year ended December 31, 2011 (the "2011 Period") as compared to a net loss applicable to Ecosphere common stock of $22.2 million for the year ended December 31, 2010 (the "2010 Period").The major driver of the variance in net loss is the accounting for change in fair value of derivative instruments that impacted the prior year comparative period as discussed below.Loss from operations of $5.3 million compares favorably with a prior year loss from operations of $8.6 million.It should be noted that the 2011 Period loss from operations includes certain significant non-cash components including approximately $6.7 million of stock-based compensation expense.The Company actually reported over $2.6 million of cash flow from operations for the 2011 Period. 27 Revenues Revenues for the year ended December 31, 2011 increased $12.1 million over year ended December 31, 2010.The increase in revenue is driven by the Company selling its first four EF80 units under the Hydrozonix Agreement which amounted to $11.5 million.The remainder of the revenue increase was from ongoing services contracts.The increase was the result of increased volume of activities in our business of pretreating water to fracture natural gas wells and the processing of frac flowback water.In order for Hydrozonix to maintain their exclusivity under the Agreement, they must continue to purchase a minimum of eight units per year, at an average of two units per quarter.The Company has received the purchase order for units five and six and the manufacture of said units is underway and nearing completion for delivery by the end of the 2012 first quarter. Cost of Revenues Cost of revenues amounted to $10.8 million for the year ended December 31, 2011 as compared to $3.4 million for the year ended December 31, 2010.During the 2011 period, “Cost of revenues” also includes the cost of the manufacture of the EF80 water treatment units sold to Hydrozonix.The increase in cost of revenues is related to the costs of building the Ozonix® EF80 units under a “cost plus” formula whereby the buyer pays in advance for the components and labor costs to build the units.Cost of Revenues for Equipment Sales and Licensing was $8.3 million and covered the building of four EF80 units.The first two units were “capped” at a maximum build cost to the client of $1.75 million which was subsequently increased to $1.8 million with the increase in capacity from 60 BBLS/Min to 80 BBLS/Min.From the third unit on, there is no cap on the cost of the components and labor which will ensure that Gross Margin will not be impacted by cost variances. The cost of providing field services was $2.6 million which was a reduction of $0.8 million.Included in these costs for both periods are the payroll related costs of field personnel and parts and supplies used in support of the operation of Ozonix® water treatment system and Ecos-Frac® products which were lower despite higher sales volume in the 2011 period.Such favorability is the result of efficiencies in our processes resulting in part from additional multiple well pad processing sites, as well as lower gas costs in the current period. Operating Expenses Operating expenses for the year ended December 31, 2011 were $15.6 million as compared to $14.2 million for the year ended December 31, 2010, an increase of $1.4 million.The increase was primarily caused by the following: Selling, General and Administrative An increase in Selling, General and Administrative Expenses of $1.6 million which was the result of; (1) an increase in salaries and employee benefits which included an increase of $1.2 million in non-cash compensation expense related to option grants in 2011, (2)a decrease in Administrative and Selling expenses of $0.1 million due to greater efficiencies being achieved; (3) an increase in Depreciation and R&D expenses due to increases related to additional capital equipment for the manufacture of new units and various R&D costs incurred in making improvements in the Ozonix® process and technologies. Impairment Reserve The Company recorded a charge of $116,000 in the 2010 Period to reserve for the impairment in the value of the Company’s non-Ozonix® water treatment system which was previously installed in the tactical water filtration truck.There was no impairment charge in 2011. Restructuring Reserve The Company recorded a charge of $50,000 in the 2010 Period, compared to no charge in the 2011 Period.The 2010 charge was required to increase the restructuring reserve which was recorded in 2009 based upon the Company’s decision to close the New York office. Loss From Operations Loss from operations for the year ended December 31, 2011 was $5.3 million compared to a loss of $8.6 million for the year ended December 31, 2010.See discussion above under "Cost of Revenues" and "Operating Expenses" for further details. 28 Interest Expense Interest expense was $0.6 million and $1.2 million for the years ended December 31, 2011 and 2010, respectively.The decline in 2011 is the result of a decrease in the weighted average debt outstanding during the 2011 period as compared to the same period in 2010.During the 2011 Period, the Company reduced outstanding debt by $0.8 million.This reduction in debt was almost entirely due to the retirement of two interest bearing notes that the Company’s subsidiary EES had with one of its minority members.In the 2010 period, the Company converted $2.1 million in convertible notes and $0.4 million in related party debt into common stock. Change in Fair Value of Derivative Instruments The Company recorded a non-cash gain of $152,888 related to the change in fair value of derivative instruments for the year ended December 31, 2011. The Company adopted ASC 815-40 effective January 1, 2009.Under ASC 815-40 the Company recorded a liability for the fair value of warrants and the embedded conversion options of certain convertible debt agreements as of January 1, 2009 in the amount of $10.2 million.Under ASC 815-40, the fair value of these liabilities is calculated at each reporting date with the change in liability recorded in other income or expense.The Company estimates the fair value of these liabilities using the BSM option pricing model. The change in fair value of derivative instruments in other expense was $12.8 million for the year ended December 31, 2010.This change in 2010 resulted primarily from a large increase in the fair value of the liability for derivative instruments in the first quarter of 2010 due to the increase in the market price of the Company’s common stock from $0.48 per share as of December 31, 2009 to $1.50 per share as of March 31, 2010.As of December 31, 2010, there are no remaining convertible notes which generate a derivative liability for the Company.In addition, the number of warrants requiring derivative accounting treatment has been reduced from 16.9 million warrants at December 31, 2009 to 1.7 million warrants at December 31, 2010 and further to 1.2 million at December 31, 2011 through a combination of exercises by holders and through holders agreeing to modify the warrant terms to eliminate the requirement to treat the warrants as derivative instruments, in exchange for extending the expiration date of the warrants.As such, we anticipate that future other income and expense from these financial instruments will continue to diminish. Noncontrolling Interest of Consolidated Subsidiary The noncontrolling interest of consolidated subsidiary income was $1.7 million for the year ended December 31, 2011 as compared to a loss of $0.5 million for the year ended December 31, 2010.This 2011 Period amount represents the amount of the income of EES for the year ended December 31, 2011 which has been allocated to the noncontrolling equity members of the subsidiary. Net Loss Applicable to Common Stock of Ecosphere Technologies, Inc. Net loss applicable to common stock of Ecosphere was $7.7 million for the year ended December 31, 2011, compared to a net loss applicable to common stock of $22.2 million for the year ended December 31, 2010.Net loss per common share was $0.05 for the year ended December 31, 2011 as compared to a net loss per common share of $0.17 for the year ended December 31, 2010.The weighted average number of shares outstanding was 143,989,520 and 131,502,601 for the years ended December 31, 2011 and 2010, respectively.The net loss of $7.7 million contained various non-cash items including $6.7 million of stock based compensation expense. 29 Comparison of the Year ended December 31, 2010 with the Year ended December 31, 2009 The following table sets forth a modified version of our Consolidated Statements of Operations that is used in the following discussions of our results of operations: For the Years Ended December 31, Change Revenues $ $ $ Cost of revenues Gross profit Operating expenses: Salaries and employee benefits Administrative and selling Professional fees Depreciation and amortization Research and development Total selling, general and administrative Restructuring charge ) Asset impairment - Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Gain (loss) on conversion ) ) Gain (loss) on settlement ) - ) Other income (expense) ) Change in fair value of derivative instruments ) ) ) Total other income (expense) Net loss ) ) ) Preferred stock dividends ) ) Net loss applicable to common stock ) ) ) Net loss applicable to noncontrolling interest of consolidated subsidiary Net loss applicable to Ecosphere Technologies, Inc. common stock $ ) $ ) $ ) RESULTS OF OPERATIONS Comparison of the Year Ended December 31, 2010 to the Year Ended December 31, 2009 The Company’s net loss applicable to Ecosphere Technologies, Inc. common stock increased $3,811,304 during the year ended December 31, 2010 when compared to the year ended December 31, 2009.The primary reasons for this increase was an increase in the fair market value of the liabilities for derivative instruments during the year ended December 31, 2010 of $9,341,054, most of which resulted from the increase in the market price of the Company’s common stock from $0.48 per share to $1.50 per share in the first quarter of 2010, plus an increase in operating expenses of $3,641,298 primarily the result of increases in salaries and employee benefits of $2,166,520 due to a full year of field operations and increases in noncash equity incentive compensation, and an increase in depreciation of $1,271,572 which results from the increase in equipment in operation in the field treating water for use in fracturing natural gas wells. These increases were partially offset by an increase in gross profit of $4,734,456 which resulted from the increase in our revenues and decreases in interest expense of $4,008,525 which resulted from the reduction of our outstanding debt plus a decrease in losses on conversions which resulted from fewer conversions of accrued interest on convertible notes into shares of the Company’ common stock at contractual conversion rates that were considerably lower than the fair market value of the Company’s common stock on the dates of conversion. 30 Revenues The Company generated revenue of $8,964,484 during the year ended December 31, 2010, an increase of $7,204,355 over our revenue of $1,760,129 for the year ended December 31, 2009.The increase was the result of revenue generated from the deployment of our Ecos-Frac® units in Arkansas to treat water prior to its use in fracturing natural gas wells, the processing of frac flowback water in the Woodford shale in Oklahoma and treating a variety of oil and gas exploration flowback water for three separate oil and gas exploration companies through pilot projects in Wyoming, Texas, Louisiana and Arkansas.During the year ended December 31, 2009, the Company had one fleet of its Ecos-Frac® units deployed for one month to treat water prior to its use in fracturing natural gas wells, had processed frac flowback water in Oklahoma for a full year and performed pilot projects for three separate oil and gas companies in Utah, Wyoming and Arkansas. Revenues for the years ended December 31, 2010 and 2009 were generated from the following services provided by EES to oil and gas exploration companies. Treating water for fracturing natural gas wells $ $ Treating frac flowback water Pilot water treatment projects $ $ Operating Expenses Operating expenses for the year ended December 31, 2010 were $14,180,824 as compared to $10,539,526 for the year ended December 31, 2009, an increase of $3,641,298.The increase was primarily caused by the following: Selling, General and Administrative An increase in Selling, General and Administrative Expenses of $4,023,388 which were the result of; (1) an increase in salaries and employee benefits which includedan increase of $1.2 million in non-cash compensation expense related to option grants in 2010, (2) a full year of the cost ofmanagement and staff to support the operations of EES, the Company’s majority owned subsidiary; (3) an increase in Administrative and Selling Expenseswhich related to increases in insurance expense of $135,000 due to the increase in equipment operating in the field, an increase in travel expenses due to the added operating activity, an increase in postage and office supplies at the EES due to full year. Impairment Reserve The Company recorded an impairment reserve of $116,000 in 2010 to reserve for the impairment in the value of the Company’s non-Ozonix® water filtration system which was previously installed in the water filtration truck. Restructuring Reserve The increases above were partially offset by a decrease in the restructuring reserve which was recorded in 2009 based upon the Company’s decision to close the New York office. Loss From Operations Loss from operations for the year ended December 31, 2010 was $8,611,028 compared to a loss from operations of $9,704,186 for the year ended December 31, 2009, a decrease of $1,093,158.The decrease in the loss from operations in 2010 versus 2009 was due to the increase in gross profit of $4,734,456 which was partially offset by the increase in operating expenses identified above. Interest Expense Interest expense was $1,176,222 for the year ended December 31, 2010 as compared to $5,184,747 for the year ended December 31, 2009, a decrease of $4,008,525 or 77%.Of the 2010 amounts, approximately $544,000 related to the accretion of the discounts on notes payable (non-cash) and approximately $632,000 related to actual and accrued interest associated with the notes and debentures payable. 31 Of the 2009 amounts, approximately $4,125,000 related to the accretion of the discounts and amortization of debt issue costs related to the Company’s notes payable (non-cash) $325,000 related to debt discounts related to notes that were converted into common stock and approximately $832,000 related to actual and accrued interest associated with the notes and debentures payable. Loss on Conversion Loss on conversion for the year ended December 31, 2010 was $19,604 as compared to a loss of $716,783 for the year ended December 31, 2009.In 2010, the Company issued 30,160 shares of common stock with a fair market value of $30,462 based upon the quoted market price of the Company’s common stock on the date of conversion of $1.01 to repay interest on one convertible note in the amount $10,858. In 2009, the Company issued 229,340 shares of common stock with a fair market value of $99,163 based upon the quoted market prices for the Company’s common stock on the dates of conversion that ranged from $0.19 to $0.49 per share to repay interest on convertible debentures that amounted to $37,600.In addition, the Company issued 2,158,000 shares of common stock with a fair market value of $975,720 based upon the quoted market prices for the Company’s common stock on the dates of conversion that ranged from $0.42 to $0.49 per share to repay interest on convertible debentures that amounted to $320,200. Gain (Loss) on Settlement Gain (Loss) on settlement for the year ended December 31, 2010 consisted of a loss on the settlement of an amount due a consultant by the issuance of common stock with a fair market value of $114,000 which was offset by gains on settlements primarily from negotiating reductions in amounts due to vendors related to older outstanding accounts payable. Change in Fair Value of Derivative Instruments The Company adopted ASC 815-40 effective January 1, 2009.Under ASC 815-40 the Company recorded a liability for the fair value of warrants and the embedded conversion options of certain convertible debt agreements as of January 1, 2009 in the amount of $10,218,158.Under ASC 815-40, the fair value of these liabilities is calculated at each reporting date with the change in liability recorded in other income or expense.The Company estimates the fair value of these liabilities using the BSM option pricing model. The change in fair value of derivative instruments in other expense was $12,787,666 for the year ended December 31, 2010 as compared to $3,446,612 for the year ended December 31, 2009. This change in 2010 resulted primarily from a large increase in the fair value of the liability for derivative instruments in the first quarter of 2010 due to the increase in the market price of the Company’s common stock from $0.48 per share as of December 31, 2009 to $1.50 per share as of March 31, 2010.As of December 31, 2010, there are no remaining convertible notes which generate a derivative liability for the Company.In addition, the number of warrants requiring derivative accounting treatment has been reduced from 16.9 million warrants at December 31, 2009 to 1.7 million warrants at December 31, 2010 through a combination of exercises by holders and through holders agreeing to modify the warrant terms to eliminate the requirement to treat the warrants as derivative instruments, in exchange for extending the expiration date of the warrants.As such, we anticipate that future other income and expense from these financial instruments will diminish. The following table summarized the change in the fair market value of the liability for derivative instrument for the years ended December 31, 2010 and 2009 and shows the market value of the Company’s common stock at each reporting date during that two year period. Q1 Q2 Q3 Q4 Year Change in warrant derivative instrument liability ) ) ) Change in embedded conversion feature derivative liability ) - - Change in the fair value of derivative instruments ) ) ) Market price of common stock on the last day of the quarter - 32 Q1 Q2 Q3 Q4 Year Change in warrant derivative instrument liability ) ) ) Change in embedded conversion feature derivative liability ) ) ) Change in the fair value of derivative instruments ) ) ) Market price of common stock on the last day of the quarter - Preferred Stock Dividends Preferred stock dividends were $105,500 for the year ended December 31, 2010 and $118,750 for the year ended December 31, 2009.The dividends reflect Company obligations to preferred shareholders that have not been paid and decreased from 2009 because the holders of 33 shares of Series B Preferred stock chose to convert their preferred stock into 57,615 shares of common stock and one holder of Series A preferred Stock converted their share of preferred stock into 24,000 shares of common stock. Noncontrolling Interest of Consolidated Subsidiary The noncontrolling interest of consolidated subsidiary loss was $528,277 for the year ended December 31, 2010 as compared to a loss of $743,417 for the period from inception, July 16, 2009, through December 31, 2009.This amount represents the amount of the losses of EES for the year ended December 31, 2010 and for the period from inception, July 16, 2009, through December 31, 2009, which have been allocated to the noncontrolling equity members of the subsidiary.Per the LLC operating agreement, the amounts allocated represented the entire loss for EES for the period from inception July 16, 2009 through December 31, 2009 and for the year ended December 31, 2010. Net Loss Applicable to Common Stock of Ecosphere Technologies, Inc. Net loss applicable to common stock of Ecosphere Technologies, Inc. was $22,237,207 for the year ended December 31, 2010, compared to a net loss applicable to common stock of $18,425,903 for the year ended December 31, 2009.Net loss per common share was $0.17 for the year ended December 31, 2010 as compared to a net loss per common share of $0.19 for the year ended December 31, 2009.The weighted average number of shares outstanding was 131,502,601 and 99,627,077 for the years ended December 31, 2010 and 2009, respectively. 33 LIQUIDITY AND CAPITAL RESOURCES Cash Flows from Operating Activities: Net cash provided by operating activities was $2.6 million for the year ended December 31, 2011, compared to net cash used in operating activities of $1.3 million and $4.3 million for the years ended December 31, 2010 and 2009, respectively.This represents the first year in which we had positive cash flow from operations. 2011 Period Cash provided in operating activities in the 2011 period of $2.6 million resulted from the net loss applicable to common stock of $7.7 being exceeded by non-cash charges of $10.9 million, partially offset by a $0.6 million use of cash resulting from working capital changes. Non-cash charges included (i) stock based compensation expense of $6.7 million, (ii) depreciation and amortization of $2.2 million, (iii) $1.7 million in income allocable to our EES partners, (iv) $0.3 million of non-cash interest, and (v) $0.2 million in other miscellaneous non-cash charges offset by (vi) $0.2 million in income related to fair value adjustment of warrant derivative liabilities. Changes in working capital amounted to a use of $0.6 million in cash and were largely the result of decreases in payables and an increase in receivables which were partially offset by increases in accrued expenses all of which are driven by increased business activity in both of our operating segments and timing. 2010 Period The cash impact of the 2010 Period net loss of $22.2 million was largely offset by (i) non-cash expenses of $8.5 million (ii) an increase in the fair value of the liability for derivative instruments of $12.8 million (iii) an increase in accounts payable of $0.4 million, and (iv) an increase in accrued expenses of $0.4 million.These impacts were partially offset by a decrease in deferred revenue of $0.7 million and the $0.5 million allocation of the EES net loss to the noncontrolling equity members. 2009 Period Net cash used in operating activities in the year ended December 31, 2009 (the "2009 Period") amounted to $4.3 million.The cash impact of the 2009 Period net loss of $18.4 million was substantially offset by (i) non-cash expenses of $13.1 million and (ii) net favorable working capital changes of $1.0 million.Significant non-cash expenses included (i) $4.3 million in equity-based compensation, (ii) $4.6 million in non-cash interest, and (iii) $3.4 million in charges taken pursuant to the changes in fair value of derivative instruments. Cash Flows from Investing Activities: The Company’s net cash used in investing activities was $0.6 million during the 2011 Period compared to $1.8 million and $6.8 million during the 2010 Period and 2009 Period, respectively. 2011 Period The Company invested $0.4 million in equipment and leasehold improvements related to its manufacturing facility and made approximately $0.2 million of upgrades to existing equipment in order to enhance its ability to perform under the Hydrozonix Agreement for a total of $0.6 million. 2010 Period The Company invested $2.0 million to build new equipment and update old equipment and invested $0.2 million in vehicles and leasehold improvements.These expenditures were partially offset by the release of restricted cash of $0.4 million that had been held in escrow for certain convertible note agreements which were converted into common stock in 2010. 2009 Period The Company invested $6.2 million to build new equipment and update old equipment and invested $0.2 million in vehicles and equipment.In addition, $0.4 million of the proceeds from certain 2009 equity transactions were held in escrow to provide funds for certain convertible notes that were secured by EES assets. 34 Cash Flows from Financing Activities: The Company’s net cash provided by financing activities was de minimis in the 2011 Period and was $2.0 million and $11.8 million for the 2010 Period and 2009 Period, respectively.Proceeds from financing activities including the issuance of notes and stock option and warrant exercises were largely offset by repayments of debt in the 2011 Period. 2011 Period The Company's net cash provided by financing activities consisted primarily of proceeds from (i) the issuance of convertible debt and warrants of $1.6 million (ii) proceeds from the exercise of warrants and options of $0.8 million, and (iii) $0.2 million in equipment financing.Cash used in financing activities included payments on related party notes of $2.4 million and repayments on vehicle, insurance and equipment financings of approximately $0.2 million. 2010 Period During the 2010 Period, the Company received $0.4 million from the issuance of convertible notes and warrants, $0.5 million from the sale of common stock and warrants, $1.2 million in connection with the exercise of options and warrants to purchase shares of common stock, $0.8 million for exchanging warrants and cash for new warrants and $42,000 from vehicle financing.These sources were used make payments on notes payable of $0.7 million, vehicle and insurance finance payments of $0.2 million and to make payments on capital leases of $13,080. 2009 Period During the 2009 Period, the Company received $11.8 million from financing activities primarily attributable to $11.4 million received from investors in exchange for a 21.5% equity interest in EES. Liquidity In March 2011, EES and the Company signed a manufacturing and licensing agreement with Hydrozonix for an exclusive sublicensing of the Company’s Ecosphere Ozonix® technology in the oil and gas industry onshore in the United States in exchange for minimum purchase commitments for the Company’s new Ozonix ® EF80 units.Hydrozonix must purchase 16 new Ozonix® EF80 units in the first twenty four months of the contract to maintain exclusivity and will pay EES a continuing royalty based upon Hydrozonix income before interest and taxes from those units.The Company delivered the first four Ozonix® EF80 units during the third and fourth quarters of 2011.Following the first 24 months, Hydrozonix must continue to purchase an average of 8 units per year to maintain exclusivity. Management believes that the Hydrozonix transaction will provide revenue sufficient to maintain operations for at least the next two years assuming Hydrozonix continues to purchase units in order to maintain its exclusivity.In addition, the Company is working to identify potential investors for its EEMS subsidiary to apply the Ecosphere Ozonix® technology to the non-energy related mining industry. Contractual obligations: Thereafter Total Related party debt $ $
